Citation Nr: 1218484	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  08-09 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho


THE ISSUE

Entitlement to service connection for bone spurs of both feet.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to November 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision, which denied the Veteran's claim for service connection for bone spurs of both feet.

The Board notes that the February 2008 statement of the case (SOC) also included the issues of entitlement to service connection for disc removal in back, L5-S1, and entitlement to a compensable evaluation for service-connected status post scrotal surgery, varicocelectomy.  However, as the Veteran specifically indicated on his March 2008 VA Form 9 Appeal that he only wished to appeal the denial of his claim for service connection for bone spurs, heel of both feet, these issues are not currently on appeal before the Board. 

The Board also notes that the claims file contains a September 2011 SOC addressing the issue of entitlement to a compensable evaluation for callosities on balls of both feet, a July 2009 SOC addressing the issue of entitlement to an earlier effective for the increased evaluation of degenerative changes of the left thumb, and a July 2008 SOC addressing the issue of entitlement to a compensable evaluation for degenerative changes of the left thumb.  However, as the Veteran did not submit timely substantive appeals with regard to any of these issues, these issues are not currently on appeal before the Board.

In March 2012, a videoconference hearing was held before the undersigned Veterans Law Judge at Boise, Idaho, RO.  A transcript of the hearing is of record.

The Board notes that additional evidence was associated with the claims file after the most recent supplemental statement of the case (SSOC) was issued.  However, the Veteran waived initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.  Additionally, as this issue is being remanded for further development, the Board finds no prejudice to the Veteran in proceeding to adjudicate this claim as done below. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for bone spurs of both feet.  Having reviewed the claims file, the Board finds that additional development is necessary prior to the adjudication of this claim.

Specifically, the Veteran asserted at the March 2012 hearing that he climbed telephone poles as part of his duties as an electrician instructor in service.  He asserted that, on one occasion, he fell about 15 to 20 feet from a pole and injured his feet.  He claims that he went to the emergency room that day and was told that some damage had been done to his feet, like a bone spur or like something was cracked.  He also indicated that he broke some toes during service.  Further, the Veteran's representative suggested at this hearing that callosities of the feet can be associated with bone spurs.  The Board notes that the Veteran has recently been granted service connection for callosities on balls of both feet.

A review of the service treatment records reveals that the Veteran fractured the mid shaft proximal segment of the fourth digit of the left foot in January 1974.  In an October 1977 Report of Medical History, the Veteran reported foot trouble.

With regard to a current disability, the claims file contains a radiology report of the Veteran's right foot, which notes a spur direct off his distal phalanx.  

The Veteran has submitted online medical literature regarding corns and calluses, which noted that a thickening of the skin is a normal body response to pressure or friction and often times they are associated with a projection of bone called a bone spur.   

In light of the fact that the current medical evidence of record reflects a spur on the Veteran's right foot, and the Veteran is now service connected for callosities of the balls of both feet, the Board finds that the Veteran should be provided a new VA examination for the proper assessment of his claim.  38 U.S.C.A. § 5103A (West 2002).  Thus, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has bone spurs that were caused or aggravated by his active duty service or his service-connected callosities on balls of both feet.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  

Additionally, the Board notes that VA has an obligation under Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2011).  As such, the Board should take this opportunity to obtain any recent VA treatment records relating to the Veteran's claim that have not yet been associated with the claims file.  Moreover, the Veteran has indicated throughout the course of his appeal that he has received treatment at the Walla Walla, Washington, VA Medical Center (VAMC) since 1976 and the Portland, Oregon, VAMC since 1979 or 1980.  He has also indicated that he has sought medical care at the Seattle, Washington, VAMC and the Spokane, Washington, VAMC.  Further, he indicated at the hearing that he had surgery on his feet at Legacy Clinic.  The RO should attempt to obtain all of these records that are available. 

Finally, the Veteran should be given proper notice of the requirements for establishing direct service connection and secondary service connection according to 38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a secondary service connection claim under 38 C.F.R. § 3.310, as well as how to substantiate a service connection claim on a direct basis. 

2. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any medical records relating to his claimed bone spurs of both feet and any medical records from Legacy Clinic that have not yet been associated with the claims file.  Associate any records received, including negative responses, with the claims file.

3. Obtain any and all relevant VA treatment records that have not yet been associated with the claims file.  Specifically, attempts should be made to obtain any available VA treatment records from 1976 to the present from VA Medical Centers in Walla Walla, Washington, in Portland, Oregon, in Seattle, Washington, and in Spokane, Washington.  

4. After all relevant records have been associated with the claims file, schedule the Veteran for an appropriate VA examination for his bone spurs of both feet claim.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed bone spurs of both feet.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran has a current diagnosis of bone spurs of either foot that was caused or aggravated by his active duty service or his service-connected callosities on balls of both feet.  If the examiner is unable to make any determination, she or he should so state and indicate the reasons. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

5. Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


